NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-2437
                                   ________________


                               BRARAILTY DOWDELL,

                                                       Appellant

                                             v.

                    COMMUNITY COLLEGE OF PHILADELPHIA

                                    ______________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                (Civ. A. No. 2:15-cv-06806)
                 District Judge: Honorable Nitza I. Quiñones Alejandro
                                    ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   March 15, 2018

             Before: JORDAN, SHWARTZ, and KRAUSE, Circuit Judges

                             (Opinion filed: March 22, 2018)
                                  ________________

                                       OPINION*
                                   ________________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KRAUSE, Circuit Judge.

          In this failure-to-hire case, Brarailty Dowdell appeals the District Court’s order

granting summary judgment in favor of his former employer, the Community College of

Philadelphia, on his claims of race and gender discrimination under Title VII of the Civil

Rights Act of 1964 and 42 U.S.C. § 1981. Because we agree with the District Court that

Dowdell did not meet his burden to establish a prima facie case of discrimination, we will

affirm.

I.        Background

          In 2014, Dowdell, an African American male, applied for a full-time faculty

position at the College as an English Generalist—a position that required a “Master’s or

Ph.D. degree in English, Composition, or [a] closely-related field.” App. 153. The

College further defined a “closely-related field” to mean at least eighteen credits in

“advanced study in language, literature, developmental English or reading.” App. 157.

          In Dowdell’s case, his application reflected a B.A. in English and a Master’s of

Science in “Screenwriting/Film.” App. 203. At the initial screening stage, the Human

Resource Department noted on Dowdell’s application that he “[m]ay meet minimum

qualifications,” App. 231, and after the first round of interviews, the Hiring Committee

recommended Dowdell and twelve other candidates for a second interview. After the

second-round interview, the English Department Chair, who had not yet reviewed

Dowdell’s transcript, recommended to the Vice President of Academic Affairs, Dr. Judith

Gay, and the Dean of Liberal Studies, Dr. Sharon Thompson, that Dowdell progress to

the next round of interviews, as he appeared to “have the qualifications that we are

                                                2
seeking.” App. 248. In preparation for the third round of interviews, however, Dr. Gay

and Dr. Thompson realized in reviewing Dowdell’s transcript that his degree was not in

“Screenwriting/Film,” but in only “Film,” which likely had not required advanced study

in language, literature, developmental English, or reading. As Dowdell’s third-round

interview was already scheduled, they proceeded to hold it, afterwards attempting to

ascertain whether Dowdell might yet be qualified by obtaining and reviewing the actual

course descriptions of the Film classes on his transcript. At the interview, Dr. Gay and

Dr. Thompson had noted that Dowdell had difficulty describing developments in the

English discipline, and upon review of his transcript, they confirmed he lacked eighteen

credits in “advanced study in language, literature, developmental English or reading.”

App. 157. Having concluded Dowdell lacked the requisite degree in a “closely-related

field,” App. 157, they did not recommend him for hire.

       Dowdell then filed suit, asserting claims of race and gender discrimination under

Title VII and 42 U.S.C. § 1981. The District Court granted summary judgment in favor

of the College on the ground that Dowdell had not established a prima facie case of

discrimination because he did not meet the minimum qualifications for the position.

II.    Discussion1

       We review the District Court’s grant of summary judgment de novo. Faush v.

Tuesday Morning, Inc., 808 F.3d 208, 215 (3d Cir. 2015). Summary judgment is




       1
         The District Court had jurisdiction pursuant to 28 U.S.C. § 1331, and we have
jurisdiction under 28 U.S.C. § 1291.

                                            3
appropriate where the moving party has established that “there is no genuine dispute as to

any material fact” and, viewing the facts in the light most favorable to the non-moving

party, “the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d Cir. 2013).

       Discrimination claims under Title VII and § 1981 are analyzed under the burden-

shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);

Castleberry v. STI Grp., 863 F.3d 259, 263 (3d Cir. 2017). Under that framework, the

plaintiff must first establish a prima facie case of discrimination by a preponderance of

the evidence. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981). In a

failure-to-hire case, the plaintiff must show: (1) he is a member of a protected class; (2)

he was qualified for the position; (3) he was subjected to adverse employment action; and

(4) the circumstances give rise to an inference of discrimination. Sarullo v. U.S. Postal

Serv., 352 F.3d 789, 797 (3d Cir. 2003). We agree with the District Court that Dowdell’s

prima facie case fails on the second prong of the test.2

       The second prong of the McDonnell Douglas test requires that the plaintiff show

he was “sufficiently qualified to be among those persons from whom a selection, to some




       2
         In its thorough and detailed opinion, the District Court also explained why
Dowdell had not satisfied the fourth prong of the test—a showing that the circumstances
give rise to an inference of discrimination—and why, even if he had established a prima
facie case, Dowdell could not show pretext. We agree with the District Court’s analyses
in these respects as well, noting, as did the District Court, that the statistical evidence
presented by Dowdell shows that the College hired comparatively greater numbers of
African American males than the proportion of African American males in the applicant
pool.

                                              4
extent discretionary, would be made.” Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983
F.2d 509, 523 (3d Cir. 1992), as amended (Feb. 1, 1993) (citation omitted). Dowdell

argues that he was qualified for the position because he demonstrated that he was a part-

time employee of the English Department, he was advertised by the College in a poster as

“[a]ccomplished [f]aculty,” App. 394, and he was highlighted by the College in a report

submitted for accreditation. He also points to the fact that the English Department Chair

initially identified him as “qualif[ied]” to Dr. Gay and Dr. Thompson. App. 248.

       Dowdell’s arguments are unavailing. It is clear that Dowdell did not possess the

necessary credentials required by the College for the English Generalist position: a

Master’s or Ph.D. in English, Composition, or a “closely-related field” involving

“advanced study in language, literature, developmental English or reading.” App. 157.

Contrary to his initial representations, Dowdell’s Master’s degree was not in

“Screenwriting/Film” but simply in “Film,” and did not include at least eighteen credits

in graduate courses that devote significant attention to the English language. Even

Dowdell does not attempt to argue that he satisfied the eighteen-credit threshold.

       Instead, he points to his “[a]ccomplished [f]aculty” designation, App. 394, his

feature in an accreditation report, and the English Department Chair’s determination,

before reviewing his transcript, that he appeared qualified. But none of these

circumstances changes the fact that Dowdell did not meet the minimum educational




                                             5
standards required for this position and therefore failed to establish a prima facie case

under McDonnell Douglas.3

III.   Conclusion

       For the foregoing reasons, we will affirm the judgment of the District Court.




       3
         While Dowdell also argues that the District Court erred in relying on the
College’s subjective testimony regarding the eighteen-credit standard, the District Court
correctly characterized this argument as a “red herring, as [Dowdell] has failed to present
factual support . . . that, in his own subjective opinion, he has more than eighteen
requisite graduate credits to support that he is qualified for the English Generalist
position.” Dowdell v. Cmty. Coll. of Phila., No. 15-6806, 2017 WL 2506444, at *7 n.15
(E.D. Pa. June 9, 2017).

                                              6